UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 SAMANTHA BLAIR o/b/o S.T.,

           Plaintiff,
           v.                                             No. 21-cv-3089-ZMF
 KILOLO KIJAKAZI,
 Acting Commissioner of Social Security,

           Defendant.


                                            ORDER

          Upon consideration of Plaintiff Samantha Blair’s Motion for Judgment of Reversal and

Remand, see Pl.’s Mot. for J., ECF No. 19, on behalf of her minor son S.T., and the Defendant

Commissioner of Social Security’s Motion for Judgment of Affirmance, see Def.’s Mot. for J. of

Affirmance, ECF No. 20, and Pl.’s Reply in Opp’n to Def.’s Mot., see ECF No. 23, and for the

reasons stated in the accompanying memorandum opinion, it is hereby

          ORDERED that Plaintiff’s Motion for Remand of Judgment is GRANTED; and it is

further

          ORDERED that Defendant’s Motion for Affirmance of Judgment is DENIED.

                                                                      Digitally signed by Zia M.
                                                                      Faruqui
                                                                      Date: 2022.12.14 16:13:15
          Date: December 14, 2022                                     -05'00'
                                                    ___________________________________
                                                    ZIA M. FARUQUI
                                                    UNITED STATES MAGISTRATE JUDGE




                                                   1